t c summary opinion united_states tax_court darryl r and kristi l stephens petitioners v commissioner of internal revenue respondent docket no 22230-05s filed date darryl r and kristi l stephens pro sese kristin timmons for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner darryl r stephens mr stephens was away from home when he worked as an airline mechanic for northwest airlines nwa in minnesota to determine whether petitioners are entitled to deduct expenses for his vehicle and meals while he was away from georgia where he normally lived we conclude he was not away from home second we are asked to decide whether petitioners substantiated a claimed noncash charitable_contribution we conclude that petitioners have not substantiated the contribution and are therefore not entitled to a noncash charitable_contribution_deduction background some of the facts have been stipulated and are so found petitioners resided in fayetteville georgia at the time they filed the petition mr stephens’ employment with northwest airlines mr stephens began as an airline mechanic for nwa in petitioners moved to georgia in and mr stephens continued working for nwa in georgia 2see infra note for the concessions each party made nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could exercise his or her seniority to bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump mr stephens received a bump notice in date he chose to exercise his seniority and bump another employee rather than accept the layoff mr stephens was able to bump to minnesota he started working in minnesota on date he planned to work in minnesota until he was able to find a new job in georgia and he sought other jobs in georgia with other employers mr stephens received a job offer in date from lockheed martin to work in georgia at half the salary he was paid_by nwa mr stephens was unable to accept the offer because lockheed martin instituted a hiring freeze which effectively revoked the job offer mr stephens continued to work for nwa in minnesota for months until date mr stephens’ position in minnesota had no specific end date after mr stephens was bumped from his position in georgia no nwa position was available for him to return to in georgia he was forced to bump other employees and work in a different city to stay with nwa mr stephens expected to return to georgia as soon as a job became available in georgia with nwa or otherwise that he could obtain nwa’s needs for mechanics in georgia as well as the choices of the other mechanics also subject_to the seniority system would influence the timing of mr stephens’ return to an nwa position in georgia mrs stephens and petitioners’ family members remained in georgia at the family residence while mr stephens worked in minnesota mr stephens lived with his parents in otsego minnesota while he worked in minnesota mr stephens returned to georgia occasionally to visit his family petitioners claimed they contributed some items to charity in petitioners’ return petitioners claimed deductions for certain expenses on schedule a itemized_deductions on the joint_return for respondent examined the return for and issued petitioners a deficiency_notice in which he disallowed many of the expense deductions of the expenses still in dispute petitioners claimed they were entitled to deduct unreimbursed employee_expenses related to mr stephens’ nwa mechanic job the unreimbursed employee business_expenses petitioners claimed include dollar_figure of vehicle expenses and dollar_figure of meals incurred while mr stephens worked in minnesota petitioners also claimed that they were entitled to a dollar_figure charitable_contribution_deduction petitioners reported on the return that they donated personal_property to the salvation army in minneapolis minnesota petitioners produced a receipt at trial however that shows a contribution of items to the clothes less traveled thrift shop inc a charity in peachtree city georgia valued at the same amount as the charitable_contribution_deduction they claimed on the return petitioners timely filed a petition discussion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by 3respondent concedes that petitioners are entitled to deduct the state_and_local_income_taxes real_estate_taxes personal_property_taxes home mortgage interest points safety shoes union dues and a portion of certain amounts for tools claimed on the return for petitioners concede the deductions claimed for cash contributions a cellular phone uniform maintenance depreciation and a portion of the amount for tools considering whether mr stephens was away from home when he incurred expenses for his vehicle and meals in minnesota travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle meals_and_lodging expenses_incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once mr stephens was bumped from georgia he had no job to return to there his choices were to be laid off and have no work or to bump another employee and move to a different city to continue working nwa gave mr stephens no end date for his position in minnesota nwa no longer required mr stephens to perform any services whatsoever in georgia once he was bumped mr stephens introduced evidence that he searched for work in georgia and actually accepted a position at lockheed martin that ultimately was not available due to a hiring freeze although mrs stephens and the family remained in georgia with occasional visits from mr stephens while he worked in minnesota this fact alone does not dictate that mr stephens’ tax_home was in georgia where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr stephens’ business ties to georgia ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr stephens would have liked to return to georgia mr stephens did not know when such a return would be possible due to the nwa seniority system and the georgia job market the likelihood of mr stephens’ return to an nwa position in georgia depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr stephens did not know how long he would be in minnesota or where he might go next it was not foreseeable that he would be able to return to georgia at any time due to the seniority system and the job market thus we conclude there was no business reason for petitioners to maintain a home in georgia petitioners kept the family residence in georgia for purely personal reasons petitioners have failed to prove that mr stephens had a tax_home in accordingly mr stephens was not away from home when he worked as an nwa mechanic in minnesota and the expenses he incurred while there are not deductible noncash charitable_contributions we next turn to whether petitioners are entitled to a noncash charitable_contribution_deduction of dollar_figure we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the 4even if we had found that mr stephens’ tax_home during was in georgia mr stephens may not be treated as temporarily away from home while he worked in minnesota because the position lasted over a year see sec_162 5petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir charitable_contributions a taxpayer makes are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution_deduction is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs petitioners assert they are entitled to a charitable_contribution_deduction petitioners reported on the return for that they acquired personal_property on date for dollar_figure which they donated to the salvation army in minneapolis minnesota at trial however petitioners provided 6there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 7we assume petitioners made an error on form_8283 noncash charitable_contributions when they claimed that they acquired the property they donated on date a date before petitioners were born a copy of a receipt from the clothes less traveled thrift shop inc a charity in peachtree city georgia for a donation valued at the same amount as the charitable_contribution_deduction they claimed on the return petitioners’ documentation regarding the donation of property is inconsistent with the position petitioners took on the return because it lists a different charity petitioners offered no explanation for this inconsistency mr stephens testified that his wife added the dollar value amount to the statement petitioners also introduced several pages of a worksheet they completed to determine that the value of the property they donated was dollar_figure petitioners introduced no documentation to establish the original purchase_price of the property we find that petitioners have failed to substantiate and are therefore not entitled to deduct any amount of the claimed charitable_contribution to reflect the foregoing and the concessions of the parties decision will be entered under rule
